United States Court of Appeals
                        For the First Circuit


Nos. 18-1618; 18-1684

                       MARIA SUÁREZ-TORRES and
                      NORBETO MEDINA-RODRIGUEZ,

                        Plaintiffs, Appellants,

                                  v.

  PANADERIA Y RESPOSTERIA ESPAÑA, INC., d/b/a PANADERIA ESPAÑA
               and IMMOBILIARIA ISLA VERDE, INC.,

                        Defendants, Appellees.


            APPEALS FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

          [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                Before

                       Barron, Lipez, and Dyk,
                           Circuit Judges.


     Jose Carlos Velez Colon for appellants, with whom Law Offices
of Velez-Colon was on brief.
     José Enrico Valenzuela-Alvarado for appellees, with whom
Valenzuela-Alvarado, LLC was on brief.


                          February 17, 2021




        Of the Federal Circuit, sitting by designation.
               LIPEZ, Circuit Judge.     This appeal arises from a lawsuit

brought by appellants Maria Suárez-Torres and Norberto Medina-

Rodriguez against appellees Panaderia y Reposteria España, Inc.,

a bakery in Carolina, Puerto Rico, and Inmobiliaria Isla Verde,

Inc. (collectively, "Panaderia España")1 under the Americans with

Disabilities Act of 1990 ("ADA")2 and the Puerto Rico Civil Rights

Act.3        Suárez-Torres and Medina-Rodriguez appeal the district

court's post-judgment denial of their motion for attorney's fees

and motion to reopen.       After careful review, we affirm.

                                        I.

               Suárez-Torres and Medina-Rodriguez are described in the

complaint       as   "testers"   who    visit   local   places   of   public

accommodation in Puerto Rico primarily to assess and challenge

violations of the ADA.       Suárez-Torres and Medina-Rodriguez allege

that they each visited Panaderia España on separate occasions --

Medina-Rodriguez in early 2015 and Suárez-Torres in early 2016 --

and encountered barriers to their equal access and full enjoyment

of appellees' facilities, services, goods, and amenities. In April




        The parties do not explain in their briefing the
        1

relationship between Panaderia y Reposteria España, Inc. and
Inmobiliaria Isla Verde, Inc., and the record provides no insight.
We therefore treat the defendants as a single entity (Panaderia
España), as the parties have done throughout these proceedings.
        2   42 U.S.C. §§ 12101-12213.
        3   P.R. Laws Ann. tit. 1, § 13.


                                       - 2 -
2016,   Suárez-Torres       and    Medina-Rodriguez    filed    suit   against

Panaderia España, alleging that the bakery had violated the ADA by

failing     to    remedy    architectural    barriers     --    specifically,

inadequate accessible parking, lack of accessible seating and

service counters, and structural deficiencies in the accessible

restroom -- and by maintaining a discriminatory policy of keeping

the accessible restroom, but not other restrooms, locked, which

forced disabled individuals to ask for a key to use the restroom.

Shortly thereafter,        Suárez-Torres and     Medina-Rodriguez         sent a

letter to Panaderia España requesting that all ADA violations be

remedied and demanding a settlement of $4,500.

            In January 2017, an expert retained by Suárez-Torres and

Medina-Rodriguez conducted an inspection of the bakery and drafted

a report, which was provided to Panaderia España.                 At a status

conference       shortly   after   the   inspection,   the     district    court

granted Panaderia España's request to retain its own expert to

conduct a site inspection within 30 days.              The court also set a

deadline for the parties to file simultaneous motions for summary

judgment.

            In April 2017, Panaderia España filed a motion for

summary judgment, challenging appellants' standing as testers and

arguing that appellants failed to show an injury-in-fact because

they did not prove they actually visited the bakery.                   It also

argued that appellants' claims were moot because the bakery had


                                     - 3 -
renovated its premises to comply with ADA standards.                    In a sworn

statement, the owner of the bakery attested to the renovations,

stated   that    he   had   hired    an   expert    to   inspect   whether       the

renovations brought the property into compliance with the ADA, and

explained that the expert found additional "situations" involving

ADA noncompliance that would "be fully corrected soon."                    Suárez-

Torres   and    Medina-Rodriguez      filed    an   opposition     to    Panaderia

España's motion for summary judgment, but it was stricken as

untimely and noncompliant with the federal rules.

           The district court denied Panaderia España's summary

judgment motion in an order dated January 23, 2018.                     The court

first rejected Panaderia España's argument that Suárez-Torres and

Medina-Rodriguez       lacked   standing      because    of    their    status    as

testers. The court concluded that "'tester' motive does not defeat

standing," and may even make it more likely that plaintiffs would

return to the bakery, even if only to ensure ADA compliance.                     The

court also declined to afford any weight to Panaderia España's

contention that plaintiffs were lying about whether they visited

the bakery.

           Then,      turning   to   Panaderia      España's    claim    that    the

business was renovated to comply with ADA standards and that any

remaining violations would be "fully corrected soon," the court

explained that,




                                      - 4 -
            the motion for summary judgment fails to set
            forth evidence of the completion of these
            changes or adjustments to the design of the
            locale,   which   would  thereby   make   the
            plaintiffs' ADA claims moot at this stage.
            Because defendants do not purport to have
            addressed the alleged ADA violations, the
            motion for summary judgment is DENIED WITHOUT
            PREJUDICE. Defendants are hereby ordered to
            submit evidence of the completion of the
            changes to the design of the business
            establishment that would make it fully
            compliant with all applicable standards and
            guidelines under [the] ADA.

            The district court convened a status conference two days

later.      The   minute   entry   for   that   conference   reads,   in   its

entirety:

            [Counsel for] defendants informed [the court]
            that completion of the changes to be made at
            Panaderia y Reposteria España to comply with
            [the] ADA shall be completed within 90 days.
            Hence, the defendants were granted the request
            [for 90 days to make the identified changes]
            and shall file a motion by not later than April
            27, 2018 and shall submit the pertinent
            documents in compliance as to the changes made
            at the establishment under [the] ADA.        No
            objection by counsel for plaintiffs.

            Less than two weeks after that status conference -- well

before the ninety-day deadline for Panaderia España to complete

and submit evidence of the outstanding architectural renovations

-- Suárez-Torres and Medina-Rodriguez filed a motion to dismiss

their claims brought under the Puerto Rico Civil Rights Act and

for final judgment on their ADA claims "on account that [they]

obtained the requested relief under federal law and [we]re fully



                                    - 5 -
satisfied with the result of th[e] civil action."                  Appellants

specifically noted that judgment in their favor was appropriate

because Panaderia España had agreed to complete the "required

changes or adjustments to the design of the locale" within 90 days.

            In   an   electronic   docket    order,   the    district      court

"noted" plaintiffs' motion for judgment, indicated that it would

"dismiss[] [the] state law claims with prejudice and ADA claims

without prejudice," and stated that the plaintiffs "may file a

motion to reopen [the] case if the defendants fail to comply with

the deadlines established in the most recent status conference."

The court entered a judgment of dismissal in accordance with that

docket order the same day.

            Suárez-Torres    and    Medina-Rodriguez        then   moved     for

attorney's fees.      They argued that they were "prevailing parties"

under the ADA's fee-shifting provision, 42 U.S.C. § 12205, because

Panaderia España admitted noncompliance with the ADA and the

district court had ordered it to submit evidence of compliance.

Panaderia   España     opposed,    arguing   that   plaintiffs     failed    to

litigate the case and their attorney's ethically suspect conduct

precluded a fee award.

            The district court denied the motion, remarking that it

"certainly did not address the merits of the plaintiffs' ADA claim"

and "did not place itself in a position to enforce the terms of

any settlement agreement or to compel the defendant to make any


                                    - 6 -
alterations to its place of business."         To the contrary, the court

explained, it had merely "noted the plaintiffs' satisfaction with

the   defendants'    voluntary      modifications    to     the      building,"

proceeded    to   enter    judgment    "as    requested,"      and    notified

plaintiffs of their ability to request that the case be reopened

if the agreed-upon changes were not completed in a timely manner.

            Panaderia España secured an extension of time to submit

evidence of the completed alterations.           Two weeks after the new

deadline, it filed a "Motion in Compliance with Order" accompanied

by an expert report.       The report detailed the many architectural

changes that Panaderia España had made and concluded that the

premises were,

            in compliance with the [ADA] as they relate to
            persons   with    disabilities   parking    at
            designated accessible spaces, entering the
            facilities, and being able to reach and make
            use of the accessible sales and service
            counter, tables and restroom.

            In response, Suárez-Torres and Medina-Rodriguez moved to

reopen the case.    They argued that the expert report showed that

Panaderia España was still violating the ADA because: (1) a newly

designed    accessible    parking   space    encroached   on   a     pedestrian

walkway, (2) certain pipes in the accessible restroom were not

properly insulated or covered, and (3) Panaderia España continued

to maintain its discriminatory policy of locking the accessible

restroom.



                                    - 7 -
          The district court denied the motion to reopen in a brief

electronic docket order:

          [The motion to reopen] stems from Panaderia
          [España's] motion in compliance (Docket No.
          93) that it has addressed any and all alleged
          and    supposed    structural    and     design
          deficiencies raised in the ADA complaint in
          regards to the establishment's parking, access
          aisles,    tables,   service    counters    and
          restrooms.   Therefore, the court finds that
          the new and different allegations from those
          in the claim are not the subject or object of
          this suit. Accordingly, the court denies the
          plaintiffs' motion to reopen the case.

Suárez-Torres   and   Medina-Rodriguez   timely   appealed   both   the

district court's order denying their request for attorney's fees

and its order denying their motion to reopen.

                                II.

A.   Standing

          Panaderia España argues that appellants are not entitled

to collect fees because they lacked standing to pursue their ADA

claims in the first instance.      Specifically, Panaderia España

contends that appellants never visited the bakery themselves and,

even if they did, they were not injured because the only purpose

of their visit was to test ADA compliance. Panaderia España raised

those same arguments as grounds for summary judgment below but the

district court disagreed, holding that Panaderia España offered

"no extraneous evidence to support the[] contention that the court




                               - 8 -
should doubt the sincerity of plaintiffs' averment," and that

appellants' tester status did not defeat standing.

              Panaderia España never challenged the district court's

determination that appellants had standing.                     Instead, the case

settled shortly after summary judgment was denied and, thereafter,

the court entered a judgment of dismissal.                 Panaderia España now

seeks to raise lack of standing as an alternative ground for

affirmance     of    the    district   court's     post-judgment        rulings   on

appellants' motions for attorney's fees and to reopen.                   Arguably,

principles of collateral estoppel might preclude Panaderia España

from relitigating the district court's standing determination on

summary judgment. See Burlington Northern R.R. v. Hyundai Merchant

Marine Co., 63 F.3d 1227, 1233 n.8 (3d Cir. 1995) (explaining that

denial   of    summary      judgment   can     sometimes    support     collateral

estoppel);     but    see    Kay   R   Elect.    Corp.     v.   Stone   &    Webster

Constructions Co., 23 F.3d 55, 59 (2d Cir. 1994) (concluding that

the denial of a motion for summary judgment is not a final judgment

supporting issue preclusion).            Moreover, whether appellants had

standing to bring their ADA claims in the first instance may be

irrelevant to their ability to seek attorney's fees.                        See D.A.

Osguthorpe Fam. P'ship v. ASC Utah, Inc., 705 F.3d 1223, 1236 (10th

Cir. 2013) (explaining that "a district court may still award

attorney's fees after dismissing the underlying action for lack of

subject-matter jurisdiction. . . . because a claim for attorney's


                                       - 9 -
fees gives rise to issues separate and distinct from the merits of

the original cause of action" (internal citation omitted)).

           On the other hand, Panaderia España's argument challenges

the existence of an injury-in-fact, a constitutional standing

requirement that implicates our subject-matter jurisdiction and,

hence, we may be obliged to consider it.              Merrimon v. Unum Life

Ins. Co. of Am., 758 F.3d 46, 51-52 (1st Cir. 2014) ("The presence

or absence of constitutional standing implicates a federal court's

subject-matter jurisdiction. . . . [A] federal court is obliged to

resolve that issue even if the parties have neither briefed nor

argued it.").     We need not resolve whether Panaderia España's

standing   challenge   is    procedurally   proper,    however,   because   we

conclude that it fails in any event.

           The   three      familiar   requirements      of   standing   are:

(1) injury in fact, (2) a causal connection between the injury and

the defendant's alleged misconduct, and (3) that the injury would

have been redressed by a favorable outcome.              Lujan v. Defs. Of

Wildlife, 504 U.S. 555, 560-61 (1992). Panaderia España challenges

only the first prong, alleging that appellants fabricated their

visits to the bakery and cannot establish an injury because they

are testers.4



     4 Panaderia España does not challenge the other requirements
of an injury-in-fact under the ADA: whether appellants (1) are
disabled within the meaning of the ADA, (2) encountered barriers
at the property in violation of the ADA, and (3) were deterred


                                   - 10 -
            The burden of proof to establish standing is consistent

with "the manner and degree of evidence required at the successive

stages of the litigation."       Id. at 561.    Where, as here, the case

progresses to the summary judgment stage, the moving party --

Panaderia   España   --   must   initially   support   its   challenge   to

standing "by citing to particular parts of materials in the record

. . . or showing that the materials cited do not establish . . . a

genuine dispute [of material fact]."           Fed. R. Civ. P. 56(c)(1).

The nonmoving party -- Suárez-Torres and Medina-Rodriguez -- must

then counter with specific facts supported by affidavits or other

affirmative evidence.      See Libertad v. Welch, 53 F.3d 428, 436

(1st Cir. 1995); see also Day v. Bond, 500 F.3d 1127, 1132 (10th

Cir. 2007) ("To prevail at summary judgment on standing grounds,

the defendant must show that the record is devoid of evidence

raising a genuine issue of material fact that would support the

plaintiff's ultimate burden of proving standing. . . . 'In response

to a summary judgment motion,' the plaintiff cannot 'rest on "mere

allegations," but must "set forth" by affidavit or other evidence



from patronizing the property in the future because of those
violations. See, e.g., Disabled Ams. For Equal Access, Inc. v.
Ferris Del Caribe, Inc., 405 F.3d 60, 64 (1st Cir. 2005)
(explaining the requirements of establishing an injury-in-fact
under the ADA).     Moreover, the second and third elements of
standing are uncontroversial: Panaderia España's alleged failure
to comply with the ADA is the cause of appellants' injury and that
injury would have been redressed by a favorable outcome requiring
those violations to be remedied.


                                  - 11 -
"specific facts"' regarding the elements of standing." (quoting

Lujan, 504 U.S. at 561)); Wyoming v. Oklahoma, 502 U.S. 437, 464

(1992) (Scalia, J., dissenting) ("The standing issue is obviously

subject to different evaluation, depending upon the stage the

litigation has reached. . . .       [To] obtain or avoid summary

judgment[, the] moving party must 'show that there is no genuine

issue as to any material fact,' and [the] nonmoving party cannot

rest on 'mere allegations' to counter a properly supported motion,

but must set forth 'specific facts' through affidavits or other

evidence." (quoting Fed. R. Civ. P. 56)).

           In support of its contention that appellants did not

actually visit the bakery, Panaderia España offers no more than

its assertion that appellants fabricated the visits described in

the   complaint.   Panaderia   España   fails   to   substantiate   its

allegation or point to any supporting evidence in the record. Such

speculation cannot support a challenge to standing at the summary

judgment stage.    Accordingly, we conclude that Panaderia España

failed to meet its initial burden to challenge standing at the

summary judgment phase and, like the district court, decline to

afford any weight to the unsupported allegation that appellants

lied about their visits to the bakery.

           In contrast, Panaderia España did proffer support in

favor of its argument that appellants and their attorney are

"testers" by offering the statements of appellants describing


                               - 12 -
themselves as testers. Panaderia España contends that, as testers,

appellants are unable to establish an injury because their only

motivation in visiting the bakery was to detect ADA violations.

             We   have       not    previously        addressed     the    impact      of    a

plaintiff's status as a "tester" on her ability to establish

standing under the ADA. However, the circuits that have considered

this issue have uniformly concluded that an individual's "tester"

status   does     not    defeat         standing.5       As   the   Eleventh      Circuit

explained    in    Houston         v.    Marod   Supermarkets,        Inc.,      the    ADA

guarantees the right of any individual to be free from "disability

discrimination          in     the       enjoyment      of     [public      places          of

accommodation]       regardless           of   [the     individual's]       motive      for

visiting the facility."             733 F.3d at 1332.         Congress did not limit

the protections of the ADA to "clients or customers" or otherwise

impose   a    bona      fide       visitor     requirement.          Id.    at    1332-34

(contrasting 42 U.S.C. §§ 3604(a),6 and 12182(b)(1)(A)(iv),7 which


     5 See Mosley v. Kohl's Dep't Stores, Inc., 942 F.3d 752, 758
(6th Cir. 2019); Griffin v. Dep't of Labor Fed. Credit Union, 912
F.3d 649, 656 (4th Cir. 2019); Civil Rights Educ. and Enf't Ctr.
v. Hosp. Props. Tr., 867 F.3d 1093, 1101-02 (9th Cir. 2017); Colo.
Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205,
1211-12 (10th Cir. 2014); Houston v. Marod Supermarkets, Inc., 733
F.3d 1323, 1332-34 (11th Cir. 2013).
     6 Pursuant to 42 U.S.C. § 3604(a), it shall be unlawful "[t]o
refuse to sell or rent after the making of a bona fide offer . . .
to any person because of race, color, religion, sex, familial
status, or national origin."
     7Pursuant to 42 U.S.C. § 12182(b)(1)(A)(iv), three prohibited
activities -- denial of a benefit, failure to provide an equal


                                           - 13 -
do contain such requirements).        Hence, such limitations should not

be   read   into   the   ADA.   Id.     We   agree   with    this   analysis.

Accordingly, we conclude that appellants' status as testers does

not defeat standing.8

B.    Attorney's Fees

            Parties in the United States "ordinarily [are] required

to bear their own attorney's fees" absent explicit fee-shifting

authority.    Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep't of

Health & Hum. Res., 532 U.S. 598, 602 (2001).               The ADA contains

such explicit authority:

            In any action or administrative proceeding
            commenced pursuant to this chapter, the court
            or agency, in its discretion, may allow the
            prevailing party, other than the United
            States, a reasonable attorney's fee, including
            litigation expenses, and costs . . . .

42 U.S.C. § 12205.



opportunity to participate in a benefit, and failure to ensure
disabled individuals are not segregated -- are limited to
"clients[s] or customer[s] of the . . . public accommodation."
      8The civil rights movement has a long history of using testers
to uncover and illustrate discrimination. See Havens Realty Corp.
v. Coleman, 455 U.S. 363, 373-75 (1982) (a tester sued a realtor
for providing inaccurate or incomplete housing information);
Pierson v. Ray, 386 U.S. 547, 552-54 (1967) (a group of black
clergymen testers challenged their removal from a segregated bus
terminal in Jackson, Mississippi); Evers v. Dwyer, 358 U.S. 202,
203-04 (1958) (black passenger tester challenged being barred from
the white section of a segregated bus in Memphis, Tennessee). We
recognize that appellee argues that appellants' attorney has
abused that testing tradition in this and other ADA cases.        We
make no judgment about the merits of those allegations. They are
not germane to the issues in this appeal.


                                 - 14 -
            To recover fees under the ADA's fee-shifting provision,

a party must demonstrate that she has prevailed in the litigation.

Id.      The term "prevailing party" is a "legal term of art,"

Buckhannon, 532 U.S. at 603, and "[t]he concepts that shape th[at]

term apply broadly to the entire universe of federal fee-shifting

statutes."       Hutchinson ex rel. Julien v. Patrick, 636 F.3d 1, 8

(1st Cir. 2011).       To qualify as a "prevailing party," the party

seeking to recover fees must demonstrate (1) "a material alteration

of the legal relationship of the parties" (2) that possesses the

requisite "judicial imprimatur."      Buckhannon, 532 U.S. at 604-05

(quoting Tex. State Tchrs. Ass'n v. Garland Indep. Sch. Dist., 489

U.S. 782, 792-93 (1989)); see also Hutchinson, 636 F.3d at 8-9.

We review a district court's determination as to "prevailing party"

status de novo.      Aronov v. Napolitano, 562 F.3d 84, 88 (1st Cir.

2009).

            1.     Material Change in Legal Relationship

            We readily conclude that appellants have established the

first requirement of prevailing party status -- that a material

change occurred in the parties' legal relationship.        A material

change occurs when the plaintiff succeeds on "any significant issue

in litigation which achieves some of the benefit the [plaintiff]

sought in bringing the suit."      Tex. State Tchrs. Ass'n, 489 U.S.

at 789 (quoting Hensley v. Echerhart, 461 U.S. 424, 433 (1983)).




                                 - 15 -
          As a result of the instant litigation, Panaderia España

hired a structural engineer to assess ADA compliance and made

substantial -- albeit insufficient, according to appellants --

alterations to the bakery.            Those changes, detailed in the report

of Panaderia España's expert, addressed several of the concerns

appellants outlined in their complaint, including the lack of

accessible parking, the height of service and dining counters, and

various structural issues in the accessible restroom.                  By causing

Panaderia España to take substantial steps toward ADA compliance,

Suárez-Torres and Medina-Rodriguez achieved at least some of the

benefits sought in filing their suit and, therefore, a material

change occurred in the legal relationship of the parties.

          2.     Judicial Imprimatur

          The judicial imprimatur inquiry looks to the level of

court   involvement        in     the     parties'     changed    relationship.

Buckhannon, 532 U.S. at 605-06.            A voluntary change in conduct by

the defendant, "although perhaps accomplishing what the plaintiff

sought to achieve by the lawsuit, lacks the necessary judicial

imprimatur"    for    prevailing        party    status.   Id.    at   605.    In

Buckhannon, the Supreme Court identified only two outcomes that

necessarily    satisfy          the     judicial     imprimatur    requirement:

(1) "judgments       on   the   merits"    and     (2) "settlement     agreements

enforced through a consent decree."              Id. at 604.   A narrow reading

of Buckhannon limits a finding of judicial imprimatur to one of


                                        - 16 -
those two circumstances. See, e.g., Smith v. Fitchburg Pub. Schs.,

401 F.3d 16, 23 (1st Cir. 2005).

           We have held, however, that Buckhannon should not be

read so narrowly as to require courts to "look exclusively at the

label attached to a particular order."       Hutchinson, 636 F.3d at 9;

see also Smith, 401 F.3d at 26 ("[W]e do not foreclose the

possibility of a broad reading [of Buckhannon] . . . .").         Instead,

"an inquiring court must consider 'whether the order contains the

sort of judicial involvement and actions inherent in a "court

ordered consent decree."'"         Hutchinson, 636 F.3d at 9 (quoting

Aronov, 562 F.3d at 90).      To that end, we consider both the content

and the context of the order by applying the following factors

identified in Hutchinson v. Patrick: (1) "whether the change in

the legal relationship between the parties was 'court-ordered,'"

(2) "whether there was 'judicial approval of the relief vis-à-vis

the merits of the case,'" and (3) "whether there exists continuing

'judicial oversight and ability to enforce the obligations imposed

on the parties.'"    Id. (quoting Aronov, 562 F.3d at 90).

           Suárez-Torres     and   Medina-Rodriguez   initially   contend

that the district court's summary judgment ruling was functionally

equivalent to a full and complete judgment on the merits and,

therefore, makes them prevailing parties even under the narrow

reading   of   Buckhannon.      According   to   appellants,   the   court

necessarily    addressed     Panaderia   España's   merits   argument   to


                                   - 17 -
conclude that, even in the absence of opposition,9 summary judgment

was not warranted.     But even if we were to assume that is so (and

we do not decide that it is), plaintiffs point to no authority

indicating that an order denying summary judgment is equivalent to

a "judgment[] on the merits" within the meaning of Buckhannon so

as to automatically qualify plaintiffs as "prevailing parties."

See 532 U.S. at 604; see also Aronov, 562 F.3d at 90 ("Buckhannon

contrasted final judgment on the merits . . . with . . . for

example, securing the reversal of a directed verdict . . . .").10

          Appellants    also   argue   that   the   application   of   the

Hutchinson factors demonstrates that the summary judgment order

contains the sort of judicial involvement and actions inherent in

a "court ordered consent decree."        We disagree.




     9 As we have already explained, appellants attempted to file
an opposition to summary judgment, but it was stricken for failure
to comply with the federal rules.
     10 We have not yet determined whether some interlocutory
orders can satisfy the judicial imprimatur requirement of the
prevailing party test. As appellants note, several circuits have
answered that question in the affirmative, but only in the
materially different context of an interlocutory decision awarding
preliminary injunctive relief. See People Against Police Violence
v. City of Pittsburgh, 520 F.3d 226, 232-33 (3d Cir. 2008) (holding
that a preliminary injunction that addresses the merits and alters
the status quo can confer prevailing party status); see also Kansas
Jud. Watch v. Stout, 653 F.3d 1230, 1238 (10th Cir. 2011);
Dearmore v. City of Garland, 519 F.3d 517, 524-26 (5th Cir. 2008);
Watson v. County of Riverside, 300 F.3d 1092, 1095-96 (9th Cir.
2002).


                                - 18 -
            We first ask whether the change in the parties' legal

relationship was "court-ordered."              Hutchinson, 636 F.3d at 9.

Appellants answer that question affirmatively.              They contend that

Panaderia España failed to proffer evidence of remedial measures

until the court denied summary judgment, ordered Panaderia España

to submit evidence of "full[] complian[ce]," and enforced that

order with a      ninety-day deadline          at the January 2018 status

conference.       According      to    appellants,    the     district    court

effectively "forced Panaderia España to do something it otherwise

would not have had to do -- namely, agree [to] become fully

compliant with the ADA [] within 90 days."

            The record, however, belies that assertion.            In support

of its motion for summary judgment, and prior to any of the

judicial    actions   referenced       by   appellants,     Panaderia    España

submitted a declaration by its owner stating that he had already

hired a structural engineer to inspect the property and had

recently remodeled "[in] compl[iance] with all ADA Standards."

Panaderia   España    admitted    voluntarily       that   its   hired   expert

detected additional ADA violations that would be fully corrected

"soon."

            The   court's   subsequent      order   and    imposition    of   the

ninety-day deadline did not purport to require Panaderia España to

do what it had already done.          It simply directed Panaderia España

to substantiate its claims that its property was or would soon be


                                      - 19 -
"fully compliant with all applicable standards and guidelines

under [the] ADA" to the extent it hoped to "make the plaintiffs'

ADA claims moot at this stage."   Such court involvement does not

render the changed relationship "court-ordered" within the meaning

of the first factor of the Hutchinson inquiry.     See Aronov, 562

F.3d at 92-93 ("A plaintiff does not become a prevailing party if

the court merely recognizes what the [defendant] has voluntarily

agreed to [do] . . . ." (citing Smith, 401 F.3d at 27)); see also

Hutchinson, 636 F.3d at 9.

          Turning to the second factor, we consider whether the

district court "engaged in a sufficient appraisal of the merits,"

even in the absence of a judgment on the merits.   Hutchinson, 636

F.3d at 10.   Appellants contend that the summary judgment order

included an implicit acknowledgement that the bakery violated the

ADA.   According to appellants, the court would not have required

Panaderia España to follow through on its promise to make certain

structural changes and proffer evidence of full compliance with

the ADA if such changes were not required by the ADA.

          Even if we agreed with appellants' view that the district

court's ruling implicitly addressed the merits, the Supreme Court

"ha[s] not awarded attorney's fees where the plaintiff . . .

acquired a judicial pronouncement that [a] defendant has violated

the [law] unaccompanied by 'judicial relief.'"     Buckhannon, 532

U.S. at 606 (quoting Hewitt v. Helms, 482 U.S. 755, 760 (1987));


                              - 20 -
see also Aronov, 562 F.3d at 90 ("Buckhannon contrasted final

judgments and court-ordered consent decrees with situations which

failed to meet the judicial imprimatur test: for example . . .

acquiring a judicial pronouncement that a defendant has violated

the Constitution unaccompanied by 'judicial relief' . . . ."

(quoting Buckhannon, 532 U.S. at 605-06)).        Hence, an implicit

appraisal of the merits is insufficient under the second prong of

the Hutchinson test.

            The third and final factor requires an assessment of

whether the order imposes "an obligation to comply" and whether

there exists "judicial oversight to enforce that obligation."

Hutchinson, 636 F.3d at 10 (quoting Aronov, 562 F.3d at 91).      It

is well established that a trial court retains jurisdiction to

enforce its judgments.     See, e.g., Beckett v. Air Line Pilots

Ass'n, 995 F.2d 280, 286 (D.C. Cir. 1993).     The third prong of the

judicial imprimatur inquiry, however, requires more.

            In Hutchinson, we considered whether an order approving

a settlement agreement made the plaintiffs prevailing parties.

636 F.3d at 6.    The order "expressly retained jurisdiction over

the case," and it instructed that the "case not be closed and that

judgment not enter pending compliance with the terms" of the

underlying settlement agreement.        Id. at 10 (internal citation

omitted).   The terms of the underlying agreement also outlined the

parameters of the court's enforcement authority, which included


                               - 21 -
the use of "any appropriate equitable or remedial power" and

required court approval for any revisions to the agreement.         Id.

at 11 (internal citation omitted).      We explained that the district

court's explicit reservation of jurisdiction and the oversight

provided by terms of the settlement agreement "distinguish[ed] the

case at hand from the swath of cases in which a district court

merely recognizes the fact of a settlement and dismisses the

underlying action."     Id. at 10-11.

          Here,   the    court   entered    an   order   "noting"   the

plaintiffs' motion for judgment of dismissal, and, thereafter,

entered judgment and closed the case even though defendants had

not yet submitted any additional evidence of ADA compliance.        The

court did identify a mechanism for some judicial oversight, stating

that Suárez-Torres and Medina-Rodriguez could "file a motion to

reopen the case if the defendants fail[ed] to comply with the

deadlines established at the [January 2018] status conference."

In so informing the plaintiffs, the court did not commit to

overseeing the execution of a settlement, suspend final judgment

until compliance was achieved, or otherwise indicate that it would

use equitable or remedial powers to enforce the terms of an

agreement between the parties.

          Instead, the court identified the availability of a

post-judgment remedy and indicated the ground upon which it would

entertain a motion for such a remedy.        That limited option for


                                 - 22 -
further      relief   stands      in   stark    contrast    to   the    settlement

enforcement in Hutchinson or the ongoing role of a court in the

context of a consent decree.            See, e.g., In re Pearson, 990 F.2d

653, 658 (1st Cir. 1993) ("A consent decree is not simply a

contract      entered     into    between      private     parties     seeking   to

effectuate parochial concerns. The court stands behind the decree,

ready   to     interpret    and    enforce      its   provisions."      (citations

omitted)).      Whereas a violation of settlement terms in the latter

circumstances results in compliance proceedings in the enforcing

court, Suárez-Torres and Medina-Rodriguez were entitled only to

request that the court exercise its discretion to reopen the case

if Panaderia España failed to keep its promise.

              In short, Panaderia España voluntarily agreed to make

substantial changes in response to appellants' complaint, and

appellants     have     failed    to   demonstrate    the   requisite     judicial

imprimatur on that outcome to make them prevailing parties.

C.   Motion to Reopen

              The finality of judgments is a basic tenet of our system

of jurisprudence.          United States v. Boch Oldsmobile, Inc., 909

F.2d 657, 660 (1st Cir. 1990).              The decision to grant or deny a

motion to disturb a final judgment is, therefore, committed to the

"sound discretion of the trial court." Id. Accordingly, we review

a district court's denial of a motion to reopen for abuse of

discretion.      Kinan v. Cohen, 268 F.3d 27, 32 (1st Cir. 2001).


                                       - 23 -
            Appellants contend that the district court erred in

denying their motion to reopen, which alleged that (1) a newly

designated      accessible   parking    spot    unlawfully    obstructed      a

pedestrian walkway, and (2) Panaderia España continued to maintain

a policy of leaving the accessible restroom locked to the public.11

The district court denied the motion to reopen in a summary order,

concluding that the allegations raised therein were "new and

different" from those in the original action and, therefore, did

not warrant reopening the case.

            With   respect   to   the   encroachment   of    the    accessible

parking spot on a public walkway, plaintiffs recognize that they

did not raise this specific claim in their initial complaint.

Indeed, they could not have included such an allegation because

the issue arose only after Panaderia España attempted to remedy

the lack of accessible parking.         Appellants nevertheless contend

that    their   encroachment-based      claim   is   captured      within   the

complaint because, for purposes of the ADA, "the totality of

barriers at the public accommodation constitute[s] the factual

underpinnings of a single legal injury, namely, the failure to

remove architectural barriers in violation of the ADA."




        Appellants also claimed in their motion to reopen that
       11

certain pipes in the newly renovated accessible restroom were not
insulated or configured to protect against contact, but they do
not renew that claim on appeal.


                                   - 24 -
           Several circuits have held that an ADA plaintiff who has

filed suit after encountering a barrier in a place of public

accommodation may challenge all other barriers on that property

related to her disability, including those of which she was unaware

when she initially filed her complaint.                See Doran v. 7-Eleven,

Inc., 524 F.3d 1034, 1044 (9th Cir. 2008) ("Even if a disabled

plaintiff did not know about certain barriers when the plaintiff

first filed suit, that plaintiff will have a 'personal stake in

the outcome of the controversy' so long as his or her suit is

limited   to      barriers   related   to       that     person's   particular

disability." (quoting Massachusetts v. EPA, 549 U.S. 497, 517

(2007)); see also Kreisler v. Second Ave. Diner Corp., 731 F.3d

184, 188-89 (2d Cir. 2013) (per curiam); Chapman v. Pier 1 Imports

(U.S.) Inc., 631 F.3d 939, 950 (9th Cir. 2011) (en banc); Steger

v. Franco, Inc., 228 F.3d 889, 893-94 (8th Cir. 2000).

           However, this case does not present that issue.               It does

not   matter      whether    appellants     could       have   pursued    their

encroachment claim if they had continued to litigate their case.

The question before the district court was whether it should

disturb   final    judgement   based   on   a    concededly    new,   although

related, argument for noncompliance. We conclude that the district

court did not abuse its broad discretion in answering that question

in the negative.




                                  - 25 -
              The     district    court   similarly   did    not     abuse     its

discretion in declining to reopen the case based on appellants'

allegations         that   Panaderia    España   continues   to     maintain     a

discriminatory policy of leaving the accessible restroom locked.

This claim was plainly raised in the initial complaint. The record

shows, however, that the agreement between the parties resulting

in dismissal was apparently limited to Panaderia España agreeing

to   remedy    the     identified   structural    violations,      but   not   the

restroom policy.

              In their motion for a judgment of dismissal, appellants

expressed their satisfaction with Panaderia España's agreement to

complete the "required changes or adjustments to the design of the

locale," without mentioning an agreement regarding the accessible

restroom policy.           Similarly, in its motion certifying compliance

with the 90-day deadline, Panaderia España stated only that its

"facilities comply with all ADA Standards."             Hence, the district

court reasonably concluded that Panaderia España remedied "any and

all alleged and supposed structural and design deficiencies raised

in the ADA complaint," that the restroom policy was outside of the

scope of the parties' settlement, and, thus, that the allegation

regarding the operation of the accessible restroom did not justify

disturbing final judgment.             Accordingly, the district court did

not abuse its discretion in denying appellants' motion to reopen.

              Affirmed.


                                       - 26 -